           CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 1 of 23




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                       Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.


 MEMORANDUM OF LAW IN SUPPORT OF JAMIE KREIL’S EMERGENCY
    MOTION FOR TERMINATING SANCTIONS, A TEMPORARY
        RESTRAINING ORDER, AND ATTORNEYS’ FEES

       Jamie Kreil hereby moves the Court to (1) enter terminating sanctions; (2)

issue a temporary restraining order enjoining Fredin from his ongoing campaign

of harassment; (3) award Kreil attorneys’ fees and costs; and (4) enter any other

sanctions the Court believes to be necessary and appropriate under its inherent

authority, and states as follows in support.

                                INTRODUCTION

       Two months ago, Brock Fredin threatened the Court that if it would not

punish his perceived enemies, he would resort to “vigilante” tactics. See Opp. to

MSJ at 6, Fredin v. Middlecamp, 0:17-cv-03058 (Aug. 21, 2020). He has since made

good on that threat, embarking on a campaign of extrajudicial harassment and
        CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 2 of 23




intimidation designed to undermine these and other proceedings. Four days

after Kreil moved to dismiss Fredin’s Amended Complaint and designate him a

vexatious litigant, Fredin retaliated by (1) buying various web domain names

corresponding to the names of Kreil’s counsel; (2) posting defamatory screeds at

those web addresses regarding Kreil’s counsel; and (3) uploading bizarre and

disturbing videos repeating similar allegations to his YouTube channel, “Judicial

Protest.” Fredin’s targets include not just a partner but two junior associates,

whose Google search results now display websites and videos falsely accusing

them of racism, criminal conduct, and unethical behavior. The message is clear:

represent Fredin’s opponents in Court and suffer threatening and defamatory

web publications attached to your name.

      Unfortunately, Kreil’s counsel are far from Fredin’s only victims. Fredin

has created at least 22 other websites and several additional videos concerning

his perceived enemies from this Court and others, including vulgar attacks on

Judge Bowbeer. See Mot. for TRO, Fredin v. Middlecamp, Case No. 0:17-cv-03058-

SRN-HB (D. Minn. Oct. 12, 2020). There can be little doubt that these “vigilante”

tactics represent a concerted effort to distort the proceedings in this and Fredin’s

other lawsuits through harassment and intimidation. Indeed, Fredin has openly

used these defamatory publications to try to extort a favorable settlement from

the defendants in two of his other lawsuits. See id. at 4.


                                          2
        CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 3 of 23




      Fredin’s actions constitute bad faith “conduct [that] abuses the judicial

process,” warranting sanctions under the Court’s inherent authority. Chambers v.

NASCO, Inc., 501 U.S. 32, 44–45 (1991). Accordingly, Kreil respectfully asks that

the Court enter an order (1) issuing terminating sanctions and dismissing this

action with prejudice; (2) issuing a temporary restraining order requiring that

Fredin remove and not re-post his defamatory websites and videos, or fashioning

some alternative sanction to stanch Fredin’s ongoing campaign of harassment;

(3) awarding Kreil fees and costs incurred in bringing this Motion; and (4)

imposing any other sanctions the Court deems necessary and appropriate to

remedy Fredin’s misconduct.

                                  BACKGROUND

      This case is one of eleven vexatious and harassing lawsuits Brock Fredin

has filed in this Court over the past three years.1 Not content to bury his victims

in an avalanche of meritless litigation, Fredin has also employed extrajudicial



1See Fredin v. Middlecamp, Case No. 0:17-cv-03058 (D. Minn.); Fredin v. Miller et
al., Case No. 0:18-cv-00466 (D. Minn.); Fredin v. Clysdale et al., Case No. 0:18-cv-
00510 (D. Minn.); Fredin v. Street et al., 0:19-cv-02864 (D. Minn.); Fredin v. Miller,
Case No. 0:19-cv-02907(D. Minn.); Fredin v. Miller et al., Case No. 0:19-cv-03051
(D. Minn.); Fredin v. Clysdale et al., Case No. 0:18-cv-00510 (D. Minn.); Fredin v.
Street et al., 0:19-cv-02864 (D. Minn.); Fredin v. Olson et al., Case No. 0:18-cv-02911
(D. Minn.); Fredin v. Halberg Criminal Defense et al., Case No. 0:18-cv-02514 (D.
Minn.); Fredin v. Halberg Criminal Defense et al., Case No. 0:19-cv-03068 (D. Minn.);
Fredin v. City Pages et al., Case No. 0:19-cv-00472 (D. Minn.).

                                           3
        CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 4 of 23




means to harass and intimidate his perceived enemies. In particular, Fredin has

engaged in a sustained campaign of cyber-harassment against women (like Kreil)

who he views as having wronged him, ultimately resulting in his incarceration

from October 17, 2018 to June 12, 2019.2

      When the Court declined to rule in Fredin’s favor in two of the above

lawsuits, Fredin vowed to resort to “vigilante” tactics. See Opp. to MSJ at 6,

Fredin v. Middlecamp, 0:17-cv-03058 (Aug. 21, 2020). Fredin then redoubled his

harassment, this time targeting people associated with his lawsuits. Between July

and September of 2020, Fredin created 22 websites attacking everyone he

believed to have crossed him in court, including judges, law clerks, a juror,

opposing counsel, and prosecutors. See Mot. for TRO at 2-4, Fredin v. Middlecamp,

Case No. 0:17-cv-03058-SRN-HB (D. Minn. Oct. 12, 2020). These websites, hosted




2 See Mem. at 9-10, Fredin v. Middlecamp, Case No. 0:17-cv-03058 (D. Minn. Oct.
24, 2019); see also Miller v. Fredin, No. A18-1154, 2019 WL 3293766, at *2 (Minn. Ct.
App. July 22, 2019), review denied (Oct. 15, 2019) (affirming the district court’s
finding that Fredin had violated a harassment restraining order “by creating and
placing content about [his victim] on the internet”); State v. Fredin, No. A19-0085,
2020 WL 1983050, at *1 (Minn. Ct. App. Apr. 27, 2020), review denied (July 23,
2020) (affirming Fredin’s conviction for violating a restraining order related to
Fredin’s harassing web posts concerning another of his victims); Schaefer v.
Fredin, No. A19-0657, 2020 WL 1921101, at *2 (Minn. Ct. App. Apr. 20, 2020),
review denied (July 23, 2020) (affirming the district court’s finding that Fredin
violated a restraining order “by creating posts on specific websites” concerning
another of his victims).
                                           4
        CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 5 of 23




at domains corresponding to the victims’ names, include personal details and

defamatory allegations against each. See id.

      Fredin also created a YouTube channel, “Judicial Protest,” to which he has

uploaded videos with similar screeds aimed at opposing counsel in his various

lawsuits and this Court. See Judicial Protest, YouTube.com (last visited Oct. 19,

2020), https://tinyurl.com/y2q7qszt. Among these are vulgar videos attacking

Judge Bowbeer for ruling against Fredin in related litigation. See id. Fredin’s

videos likewise include a wildly offensive and homophobic false commercial for

the defendants’ counsel in other of Fredin’s lawsuits, which has accumulated

more than 7,000 views as of the filing of this Motion. See id.

      Fredin not only published the foregoing websites and videos, he

improperly used them to pressure counsel for the defendants in two of his other

lawsuits to provide favorable settlement terms. See Breyer Decl. Ex. 17, Fredin v.

Middlecamp, Case No. 0:17-cv-03058-SRN-HB (D. Minn. Oct. 12, 2020). Fredin

temporarily removed his defamatory publications concerning the defendants’

counsel on the condition that he receive a favorable settlement offer. Id. When the

defendants’ counsel refused to provide terms to his liking, Fredin re-posted the

website and video. Mot. for TRO at 4, Fredin v. Middlecamp, Case No. 0:17-cv-

03058-SRN-HB (D. Minn. Oct. 12, 2020). Since that time, Fredin has made several




                                          5
        CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 6 of 23




additional videos attacking counsel for the defendants in those cases, posting

them to his “Judicial Protest” YouTube channel. See Lockner Decl. ¶ 30.

      On October 15, 2020, Kreil moved to dismiss Fredin’s Amended Complaint

and to designate him a vexatious litigant. A few days later, Fredin retaliated by

deploying these same tactics against counsel for Kreil. Fredin created websites

corresponding to the names of Kreil’s counsel, including a partner and two

junior associates. See id. ¶¶ 3-6. These websites include a variety of false,

scurrilous, and defamatory allegations, including:

    Kreil’s counsel are conspiring with the Court and engaged in an “obvious

      quid-pro-quo [sic] and corrupt enterprise to prejudice the federal court

      and cases before Judge Nelson,” id. Ex. C;

    Kreil’s counsel “fabricates allegations in an effort to smear local citizens,”

      id. Exs. D, E, F;

    Kreil’s counsel have engaged in illegal behavior and are “crooked,”

      “abusive,” and “a danger to all Minnesota families,” id. Exs. A, B, C, D, E,

      F;

    Kreil’s counsel are unethically seeking to “curry[ ] favor with the U.S.

      Attorneys [sic] Office” in this case, id. Exs. A, B, C;

    Kreil’s counsel are “racist” and deliberately “only hire[ ] white attorneys”

      based on “reports” from unnamed sources, id. Ex. A;

                                           6
        CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 7 of 23




     Kreil’s counsel clerked for a “racist” judge and chose to work at Robins

       Kaplan due to racism; id. Ex. C; and

     Kreil’s counsel “conspire[ ] with and support[ ] radical left-wing racist

       attorneys and prosecutors who abuse local citizens,” id. Ex. A.

Each website concludes by asserting that Kreil’s counsel should be disbarred. Id.

Exs. A, B, C. Fredin further included personal attacks against Kreil herself

(although without naming her), calling Kreil “vile” and reiterating some of the

false allegations he makes in this case. Id. Exs. A, B, C.

       Around the same time Fredin created these websites, he uploaded three

videos to his “Judicial Protest” YouTube channel making similar allegations

against Kreil’s counsel. Id. Exs. D, E, F. Each is set to (occasionally disturbing and

offensive) stock footage, interspersed with pictures of Kreil and her counsel. See

id. ¶¶ 18-26. Each also has a title asserting that the subject is Minnesota’s “most

corrupt” or “most abusive” attorney. Id. Exs. D, E, F. A list of the websites and

YouTube videos of which Kreil’s counsel are aware is set forth in the Declaration

of Anne Lockner at paragraph 6.3

       Both the videos and the websites appear in the Google search results for

Kreil’s counsel. Id. ¶ 27. As a result, Fredin’s falsehoods are causing ongoing


3Kreil will submit electronic, archived copies of the videos and asks that the
Court use those rather than the live links to the extent possible so as not to
increase the links’ search rankings through repeated viewings.
                                           7
        CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 8 of 23




harm to the professional reputations of Kreil’s counsel. Id. ¶ 28. Given Fredin’s

erratic behavior and history of criminal harassment, Fredin’s actions have further

put Kreil’s counsel in reasonable fear of their own and their families’ safety and

privacy. Id. ¶ 29. Kreil thus brings this Motion to put a stop to Fredin’s

extrajudicial intimidation tactics.

                                LEGAL STANDARD

      Courts have the inherent authority “to fashion an appropriate sanction for

conduct which abuses the judicial process.” Chambers v. NASCO, Inc., 501 U.S. 32,

44–45 (1991). “This power reaches both conduct before the court and that beyond

the court’s confines.” Id. at 44. “Over the years, the Supreme Court has found

inherent power to include the ability to dismiss actions, assess attorneys’ fees,

and to impose monetary or other sanctions appropriate” to redress abuse of the

judicial process. Harlan v. Lewis, 982 F.2d 1255, 1259 (8th Cir. 1993). Courts may

also issue injunctive relief under their inherent authority. See, e.g., Blodgett v.

Hanson, No. CV 12-0301 (JRT/JJG), 2012 WL 12897878, at *3 (D. Minn. Oct. 30,

2012), report and recommendation adopted, No. CIV. 12-301 JRT/JJG, 2013 WL

1249221 (D. Minn. Mar. 26, 2013). “[A] finding of bad faith is not always

necessary to the court’s exercise of its inherent power to impose sanctions,” but is

necessary to impose certain kinds of sanctions (like attorneys’ fees). Stevenson v.

Union Pac. R. Co., 354 F.3d 739, 745, 751 (8th Cir. 2004). Bad faith exists where


                                           8
        CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 9 of 23




there is “reckless misconduct combined with an additional factor such as

frivolousness, harassment, or an improper purpose.” Gomez v. Vernon, 255 F.3d

1118, 1134 (9th Cir. 2001).

                                    ARGUMENT

I)    The Court should issue terminating sanctions dismissing this action
      based on Fredin’s extrajudicial harassment and intimidation tactics.

      Courts have the inherent authority to impose terminating sanctions where

pro se litigants have tainted proceedings by means of a “campaign of insults and

improper influence charges with the intent to harass and intimidate the Court

and [the party’s] opponents.” Blum v. Schlegel, 91-CV-633S, 1996 U.S. Dist. LEXIS

21598, at *20 (W.D.N.Y. May 9, 1996); see also Campbell v. Baylard, Billington,

Dempsey & Jenson, P.C., No. 4:17-cv-02390-JAR, 2018 U.S. Dist. LEXIS 144227, at

*14 (E.D. Mo. Aug. 24, 2018) (imposing terminating sanctions in part because a

party “engaged in bad-faith conduct intended to abuse the judicial process and

harass Defendants”); Fid. Nat. Title Ins. Co. of New York v. Intercounty Nat. Title Ins.

Co., No. 00 C 5658, 2002 WL 1433717, at *11, *38 (N.D. Ill. July 2, 2002) (imposing

terminating sanctions where a party sent threatening letters to opposing counsel

intended “to sabotage the litigation” through “intimidat[ion]”); Bellet v. City of

Buffalo, No. 03-CV-00027, 2011 U.S. Dist. LEXIS 149724, at *7 (W.D.N.Y. Dec. 30,

2011) (imposing terminating sanctions where a “plaintiff repeatedly made

baseless accusations against the court” of conspiring against him); Colida v.

                                           9
       CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 10 of 23




Panasonic Corp. of N. Am., No. 09 C 1786, 2011 U.S. Dist. LEXIS 49055, at *20 (N.D.

Ill. May 3, 2011) (imposing terminating sanction in part because the plaintiff

disrupted the litigation through “repeated racist and abusive statements to

opposing counsel”). Kreil respectfully submits that terminating sanctions are

appropriate here.

      Fredin’s websites and videos represent a deliberate effort to influence the

proceedings here and in other of Fredin’s lawsuits through harassment and

intimidation. Fredin’s attacks on Kreil’s counsel are clear acts of retaliation,

coming just days after Kreil moved to dismiss Fredin’s Amended Complaint and

to declare him a vexatious litigant. Lockner Decl. ¶¶ 3-6. They include false

allegations of racism, criminal activity, and unethical behavior calculated to

damage counsel’s professional reputations. Id. ¶¶ 9-26. In the context of Fredin’s

history of criminal harassment, these publications have predictably caused

Kreil’s counsel considerable concern for their own and their families’ safety and

privacy due to their representation of Kreil in this matter. Id. ¶ 29. And Fredin

has openly used similar tactics as improper leverage to obtain favorable

settlement terms in related cases. See Mot. for TRO at 4, Fredin v. Middlecamp,

Case No. 0:17-cv-03058-SRN-HB (Oct. 12, 2020). Such actions dictate a finding of

bad faith through “reckless misconduct combined with . . . harassment . . . [and]

an improper purpose.” Gomez, 255 F.3d at 1134.


                                          10
       CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 11 of 23




      That would be bad enough, but it is not all. Fredin has directed further

abuse to judges and court personnel who have played roles in the many adverse

decisions issued against him. See id. at 2-4. His targets include Judge Bowbeer,

who Fredin has accused of “protect[ing] corrupt law enforcement officers,” and

(set against vulgar stock footage) of “conceal[ing] misconduct and refus[ing] to

protect men.” Lockner Decl. ¶ 31. He has further falsely claimed that Judge

Bowbeer’s rulings against him in a related case (which are directly relevant to

this one) stemmed not from his own misconduct, but from improper animus. See

id. And Fredin has baselessly accused Judge Nelson of conspiring with Kreil’s

counsel in a an “obvious quid-pro-quo [sic] and corrupt enterprise.” Id. Ex. C. In

short, Fredin is engaged in an open attempt to undermine the legitimacy of these

proceedings and to punish the Court for ruling against him.

      Though inexcusable, Fredin’s actions are not surprising—he is simply

making good on his explicit and repeated threats against the Court. Over the

course of three years of serial litigation, Fredin has shown an escalating pattern

of disrespect for the Court and disregard of its authority. Among other things,

Fredin filed a letter in June demanding apologies from the Court for ruling

against him, claiming that the Court was conspiring with the defendants in his

cases, and warning that the Court should brace itself for “immediate peaceful

legitimate protest.” Letter, Fredin v. Middlecamp, Case No. 0:17-cv-03058 (D. Minn.


                                         11
       CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 12 of 23




June 29, 2020). Fredin similarly used his opposition to summary judgment in a

related case to threaten he had reached the “vigilante stage,” and would take the

law into his own hands if the Court would not punish his perceived enemies.

Opp. at 6, Fredin v. Middlecamp, Case No. 0:17-cv-03058 (D. Minn. Aug. 21, 2020).4

Not coincidentally, these warnings came around the time that Fredin embarked

on his smear campaign against the Court and opposing counsel. See Mot. for

TRO at 2-4, Fredin v. Middlecamp, Case No. 0:17-cv-03058-SRN-HB (Oct. 12, 2020).

They also mirror the title of Fredin’s YouTube channel: “Judicial Protest.”

      Fredin has unequivocally demonstrated his lack of respect for the Court’s

authority and the judicial process. This Court has accorded Fredin significant

leeway given his pro se status, and ensuring pro se litigants are treated fairly is

understandably an objective of the Court. But it is time for the Court to intercede.

Fredin’s self-professed “vigilante” tactics aimed at intimidating the Court and

counsel have tainted and disrupted these proceedings beyond tolerable limits.

His “vigilante stage” will undoubtedly continue unless the Court sends a clear

message. Under the circumstances, terminating sanctions are appropriate.




4Notably, this case arises directly out of the summary judgment briefing in
which Fredin made this threat. Fredin’s claims in this case largely pertain to a
declaration submitted in support of that motion for summary judgment. see
Compl. Ex. A.
                                          12
       CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 13 of 23




      Although it is a severe sanction, “[w]hen a litigant’s conduct abuses the

judicial process, dismissal of a lawsuit is a remedy within the inherent power of

the court.” Martin v. DaimlerChrysler Corp., 251 F.3d 691, 694 (8th Cir. 2001). As

discussed above, Courts have imposed terminating sanctions where parties have

engaged in less egregious conduct than Fredin’s. See supra pgs. 9-10. Counsel is

not aware of another case in which a party has explicitly threatened the Court

that he would resort to “vigilante” tactics if the Court would not punish his

perceived enemies. Counsel is similarly unaware of another case in which a

litigant has acted on such threats so extravagantly—broadly disseminating

harmful and inflammatory falsehoods outside of the proceedings through

numerous websites and videos, clearly intending to damage counsel and the

Court. Nor, for that matter, is counsel aware of any other case in which a litigant

has made his intent to improperly influence litigation comparably clear by

openly trying to extort favorable settlements. Fredin’s campaign of extrajudicial

harassment and intimidation stands in a class all its own.

      No sanction short of dismissal can redress this misconduct. See, e.g., Fid.

Nat’l Title Ins. Co., 2002 U.S. Dist. LEXIS 11915, at *41 (holding no lesser sanction

than dismissal would suffice where a party “circumvent[ed] the judicial process

and employ[ed] improper means” to achieve their goals in the litigation). This is

particularly true given that Fredin has announced that he views himself as a


                                          13
       CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 14 of 23




“vigilante” beyond the power of the Court. See, e.g., Blum, 1996 U.S. Dist. LEXIS

21598, at *30 (holding that terminating sanctions were appropriate where there

was reason to believe a party’s “abusive tactics would continue undeterred” if

the case were allowed to proceed). It is difficult to see how this litigation can

continue given all that Fredin has done to taint and discredit it. Even if the Court

orders Fredin to remove these websites and videos—as it should—nothing can

undo the damage Fredin has already done, or serve as a sufficient assurance that

Fredin will not resort to the same “vigilante” tactics again. The use of dirty tricks

like those employed by Fredin here is a bell that cannot be unrung.

      Moreover, “[m]isconduct may exhibit such flagrant contempt for the court

and its processes that to allow the offending party to continue to invoke the

judicial mechanism for its own benefit would raise concerns about the integrity

and credibility of the civil justice system that transcend the interests of the parties

immediately before the court.” Barnhill v. United States, 11 F.3d 1360, 1368 (7th

Cir. 1993). “[T]he most severe in the spectrum of sanctions . . . must be available

to the district court in appropriate cases, not merely to penalize those whose

conduct may be deemed to warrant such a sanction, but to deter those who

might be tempted to such conduct in the absence of such a deterrent.” NHL v.

Metro. Hockey Club, 427 U.S. 639, 643 (1976).




                                          14
       CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 15 of 23




      Kreil’s counsel have taken on this case pro bono to defend against the latest

installment in Fredin’s meritless serial lawsuits. It will be considerably harder for

the target of Fredin’s next lawsuit to find representation if it is clear that Fredin

can (and will) engage in the above conduct and escape unscathed. The same is

true of other future lawsuits involving litigants willing to resort to this sort of

harassment to deter counsel from representing their victims. The court should

send a strong message to Fredin and other unscrupulous litigants who may use

such tactics in light of the harm this conduct inflicts on the judicial process. Who

wouldn’t think twice when taking on a representation it comes at the cost of

defamatory attacks and personal safety concerns?

      “[T]he court, jealous of its integrity and concerned about deterrence, [is]

entitled to send a message, loud and clear.” Aoude v. Mobil Oil Corp., 892 F.2d

1115, 1122 (1st Cir. 1989). The Court should do so here. Fredin has deliberately

circumvented the judicial process, tainted these proceedings, and flaunted the

Court’s authority. Accordingly, the Court should enter terminating sanctions and

dismiss Fredin’s claims in this case with prejudice.

II)   The Court should order Fredin to remove his false and defamatory
      websites and videos, or impose a continuing monetary sanction that
      accrues until he does so.

      The Court’s inherent authority affords it broad latitude in fashioning

“other sanctions appropriate ‘for conduct which abuses the judicial process.’”


                                          15
       CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 16 of 23




Harlan, 982 F.2d at 1259 (quoting Chambers, 111 S. Ct. at 2133). This includes the

power to enjoin the harassing extrajudicial conduct of litigants in connection

with cases before the Court. See, e.g., Order, Wells Fargo Bank, NA v. Worldwide

Shrimp Company, et al., Case No. 1:17-cv-04723 (N.D. Ill. Jan. 9, 2020) (granting a

motion for sanctions in connection with a defamatory website created by one

party concerning the other party and requiring that the website be removed and

“its content . . . not be reposted”); Myart v. Taylor, No. SA: 5:16-CV-736-DAE,

2016 WL 5376227, at *4–5 (W.D. Tex. Sept. 26, 2016) (enjoining a party from

further “harassment in connection with th[e] suit” against the opposing party

through extrajudicial communications); cf. Blodgett, 2012 WL 12897878, at *3

(noting the availability of injunctive relief under the Court’s inherent authority to

redress bad faith litigation); Lewis v. S. S. Baune, 534 F.2d 1115, 1121 (5th Cir.

1976) (“Injunctive relief, where warranted, can be a useful tool to aid a court in

controlling the conduct of litigants.”).

      Kreil respectfully submits that, in addition to dismissing the case, the

Court should require Fredin to remove and not re-post, in any form or variation,

the false, defamatory, and harassing contents of the websites and videos set out

in paragraph 6 of the Declaration of Anne Lockner, as well as any websites and

videos with the same or similar contents. Alternatively, the Court should impose

monetary sanctions accruing daily until Fredin removes these allegations and


                                           16
       CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 17 of 23




any similar harassing or defamatory publications he has created concerning

Kreil’s counsel and the Court from the internet.

      “[T]he relevant factors to consider when assessing the propriety of

preliminary injunctive relief include: (1) the likelihood of success on the merits;

(2) the presence or risk of irreparable harm; (3) the balancing of the harms of

granting or denying an injunction; and (4) the public’s interest.” CDI Energy

Servs. v. W. River Pumps, Inc., 567 F.3d 398, 401–02 (8th Cir. 2009). While some

courts have held that these factors may not apply under circumstances like those

presented here, see Myart, 2016 WL 5376227, at *4, to the extent they do, they

weigh heavily in favor of granting the requested injunction.

      First, as discussed above, Kreil has demonstrated a strong likelihood of

prevailing on her argument that Fredin subjected himself to sanctions under this

Court’s inherent authority. See id. (noting that the analysis focuses on the need

for sanctions rather than the merits of the case when injunctive relief is sought as

a sanction for litigation conduct). Indeed, it is difficult to see how Fredin can

contend otherwise given the incredible breadth of his misconduct. And to the

extent Fredin raises a defense under the First Amendment, courts manifestly

“have the power to enjoin harassing communication.” Test Masters Educ. Servs.,

Inc. v. Singh, 428 F.3d 559, 580 (5th Cir. 2005). A litigant like Fredin who invokes

the power of the Court subjects himself to the Court’s “‘power to impose silence,


                                          17
       CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 18 of 23




respect, and decorum . . . and submission to . . . lawful mandates.’” Chambers,

501 U.S. at 43 (quoting Anderson, 6 Wheat. at 227). The First Amendment poses

no hurdle to the Court’s exercise of this traditional power to redress attempts at

harassment and intimidation by litigants appearing before it.

      Second, Fredin’s false and defamatory publications have caused and will

continue to cause irreparable harm. As discussed above, Fredin’s harassing

websites and videos have placed Kreil’s counsel in reasonable fear for their own

and their families’ safety and privacy. Lockner Decl. ¶ 29. Psychological harm of

this nature is irreparable in the relevant sense. See, e.g., Myart, 2016 WL 5376227,

at *5. And this apprehension is reasonable given Fredin’s criminal history of

harassment and his recent designation of himself as a “vigilante.” Moreover,

Fredin’s vile falsehoods will continue to tarnish the reputations of Kreil’s counsel

as long as they remain on the internet. Lockner Decl. ¶ 28. “Because damage to

one’s reputation is a harm that cannot be remedied by a later award of money

damages, the threat of reputational harm may form the basis for preliminary

injunctive relief.” Kroupa v. Nielsen, 731 F.3d 813, 820 (8th Cir. 2013).

      Third, the balance of harms tips strongly in favor of granting injunctive

relief. The issuance of an injunction will do no more than curtail Fredin’s efforts

to harass and intimidate the Court and Kreil’s counsel through extrajudicial

means. Fredin should never have engaged in this behavior at all. Conversely,


                                          18
       CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 19 of 23




Kreil’s counsel will continue to experience the psychological and reputational

harms discussed above in the absence of an injunction.

      Fourth, the public interest strongly favors injunctive relief—particularly

the “public’s interest in the integrity of the court system.” Selkridge v. United of

Omaha Life Ins. Co., 360 F.3d 155, 171 (3d Cir. 2004). As discussed above, Fredin’s

efforts to deter counsel from representing his victims through intimidation and

harassment carry substantial implications for the integrity of the judicial process.

Declining to curtail this conduct can only encourage its use in future litigation.

Moreover, false statements imputing an “improper motive” to the Court mislead

the public and undermine its faith in the judicial system, which is likewise contra

the public interest. Blum, 1996 U.S. Dist. LEXIS 21598, at *27.

      For the reasons detailed above, the Court should enter an order requiring

that Fredin remove the websites and videos listed in paragraph 6 of the

Declaration of Anne Lockner, as well as any other publications he may have

created repeating the same or similar harassing allegations, and that Fredin not

re-post the same or similar allegations anywhere. Alternatively, if the Court is

not inclined to grant injunctive relief, it should exercise its inherent authority to

craft “other sanctions appropriate ‘for conduct which abuses the judicial

process.’” Harlan, 982 F.2d at 1259 (quoting Chambers, 111 S. Ct. at 2133). In

particular, the Court should impose a monetary sanction accruing every day


                                          19
        CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 20 of 23




Fredin leaves the above publications—and any other publications making the

same or similar false and harassing allegations—on the internet.

III)   The Court should award Kreil her fees and costs incurred in bringing
       this Motion.

       “[A]n assessment of attorney’s fees is undoubtedly within a court’s

inherent power.” Chambers, 501 U.S. at 45. Such a sanction requires “[a] bad faith

finding,” as where a litigant “defile[s] ‘the temple of justice.’” Stevenson, 354 F.3d

at 751 (quoting Chambers, 501 U.S. at 46). Kreil respectfully submits that, in

addition to dismissing the case and granting the injunctive relief requested

above, an award of attorneys’ fees incurred in bringing this Motion is justified.

       The “purpose of the inherent power is both to vindicate judicial authority

. . . and to make the non-violating party whole.” Purchasing Power, LLC v.

Bluestem Brands, Inc., 851 F.3d 1218, 1225 (11th Cir. 2017) (citing Chambers, 501

U.S. at 45-46). Here, an award of attorneys’ fees and costs is necessary to serve

both purposes. As to the latter, Kreil’s counsel was forced to expend considerable

time and effort bringing this Motion to redress Fredin’s egregious misconduct.

Fredin must have known and intended this consequence, as this is precisely the

response Fredin’s campaign of harassment has elicited in other cases. See Mot. for

TRO, Fredin v. Middlecamp, Case No. 0:17-cv-03058-SRN-HB (Oct. 12, 2020).

       An award of fees is further necessary to deter Fredin from engaging in

similar conduct in the future. As discussed above, Fredin is a serial litigant who
                                          20
        CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 21 of 23




has filed 11 cases in this Court in just three years. See supra pg. 3. Fredin is

similarly a prolific author of defamatory websites and videos, having created

dozens of them in a relatively short time. See supra pgs. 3-8. Merely dismissing one

of Fredin’s numerous lawsuits, or forcing him to remove a handful of his many

defamatory web publications, is likely inadequate to “send a message” that is

sufficiently “loud and clear” under the circumstances. Aoude, 892 F.2d at 1122.

Given the conduct at issue and the larger context in which it arises, monetary

sanctions are warranted as well. Cf. Order at 6, Fredin v. Middlecamp, Case No.

0:18-cv-00466, (D. Minn. May 18, 2020) (holding that Fredin’s excuses were

insufficient to “insulate him from a monetary sanction for knowingly making a

false accusation of wrongdoing against Defendants or their counsel”).

      Finally, as discussed above, there can be little doubt that Fredin’s conduct

rises to the level of “bad faith.” Stevenson, 354 F.3d at 751. There is no conceivable

good faith justification for Fredin (1) initiating a blizzard of litigation against

women like Kreil; (2) declaring himself a “vigilante” when he received rulings

with which he disagreed; and (3) openly engaging in a campaign of harassment

and intimidation in retaliation against the Court for ruling against him, and

against Kreil’s counsel for representing their client. If such conduct does not

“defile ‘the temple of justice,’” nothing does. Stevenson, 354 F.3d at 751 (quoting

Chambers, 501 U.S. at 46).


                                           21
       CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 22 of 23




                                 CONCLUSION

      Although this case has been pending only for a short time, the misconduct

at issue in this Motion is the culmination of three years of serial misconduct by a

vexatious litigant. That misconduct has now, among other things, tainted this

litigation beyond recovery, unjustly sought to damage the reputations of Kreil’s

counsel, and publicly undermined the Court’s authority. It is time for the Court

to intercede. Kreil respectfully asks that the Court (1) enter terminating sanctions

and dismiss this action with prejudice; (2) order that Fredin remove and not re-

post the false and harassing matter set out in the web publications listed in

paragraph 6 of the Declaration of Anne Lockner, or enter some alternative

sanction designed to stanch the harassment; (3) award Kreil her fees and costs

incurred in bringing this Motion; and (4) enter any other sanctions the Court

deems necessary and appropriate to redress Fredin’s misconduct.




                                         22
      CASE 0:20-cv-01929-SRN-HB Doc. 17 Filed 10/21/20 Page 23 of 23




DATED: October 21, 2020          ROBINS KAPLAN LLP

                                 By: /s/ Anne M. Lockner
                                 Anne M. Lockner (0295516)
                                 J. Haynes Hansen (Bar No. 0399102)
                                 Ena M. Kovacevic (Bar No. 0400149)
                                 800 LaSalle Avenue, Suite 2800
                                 Minneapolis, Minnesota 55402
                                 T: (612) 349-8500
                                 F: (612) 339-4181
                                 alockner@robinskaplan.com
                                 ekovacevic@robinskaplan.com
                                 hhansen@robinskaplan.com

                                 Counsel for Defendant Jamie Kreil




                                    23
